DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Land (USPAT 2298058) in view of Schmeder et al (US 2014/0233105 A1) and further in view of Matera et al (US 20100283957 A1).
	Re claim 1, Land discloses an optical article comprising: at least a first polarizing filter (see numeral 12) comprising at least one dichroic dye (yellow dye), having a first polarization axis (see numeral 16); a second polarizing filter (see numeral 14) comprising at least another dichroic dye (blue dye), having a second polarization axis (see numeral 18), wherein the polarization axis of the second polarizing filter is positioned orthogonally relative to the polarization axis of the first polarizing filter (see figs 3 and 5 and page 2, line 2 and page 3 col 1, lines 65-73)
Re claim 1, Land does not explicitly disclose a polarization efficiency of greater than or equal to about 90%; a polarization efficiency of between about 10% and about 99%
	However Schmeder et al teaches a polarization efficiency of greater than or equal to about 90%; a polarization efficiency of between about 10% and about 99% (see paragraph 0158)
	Therefore it would have been obvious to one having ordinary skill in the art at the time the application was filed to modify the device of Land to include values of partial polarization as disclosed by Schmeder for the predictable result of enabling higher peak transmittance (see Schmeder et al 0368).
	Re claim 1, Land does not explicitly disclose the optical article has a transmission factor between 400 nm and 450 nm of less than 1% while transmitting light from 460 nm to 700 nm.
	However Matera et al discloses the optical article has a transmission factor between 400 nm and 450 nm of less than 1% while transmitting light from 460 nm to 700 nm (see figure 5g)
	Therefore it would have been obvious to one having ordinary skill in the art at the time the application was filed to modify the device of Land to include the optical article has a transmission factor between 400 nm and 450 nm of less than 1% while transmitting light from 460 nm to 700 nm as taught by Matera et al for the predictable result of polarized eyewear having improved absorption and reflection properties for reducing glare and having a number of advantages related to fabrication technique (see Matera et al 0016).
Re claim 2, Land does not explicitly disclose wherein the first polarizing filter has a polarizing efficiency of about 99% or greater.
	However Schmeder et al teaches wherein the first polarizing filter has a polarizing efficiency of about 99% or greater (see paragraph 0158)
	Therefore it would have been obvious to one having ordinary skill in the art at the time the application was filed to modify the device of Land to include values of partial polarization as disclosed by Schmeder for the predictable result of enabling higher peak transmittance (see Schmeder et al 0368).
	Re claim 3, Land does not explicitly disclose wherein the second polarizing filter has a polarizing efficiency of about 99% or greater in one or more of the following wavelength range of from about 400 nm to about 450 nm, 470 nm to 500 nm, 570 nm to 600 nm.
	However Schmeder et al teaches wherein the second polarizing filter has a polarizing efficiency of about 99% or greater (see paragraph 0158)
	Therefore it would have been obvious to one having ordinary skill in the art at the time the application was filed to modify the device of Land to include values of partial polarization as disclosed by Schmeder for the predictable result of enabling higher peak transmittance (see Schmeder et al 0368).
	Re claim 4, Land discloses wherein the first polarizing filter is a first color, and the second polarizing filter is a second color (see page 3, left col. lines 22 - 73).
	Re claim 5, Land discloses wherein the first color is selected from the group consisting of: neutral, Gray, Gray-green, or brown (see page 3, left col. lines 22 - 73).
Re claim 12, Land discloses wherein the optical article is an ophthalmic lens (see Fig. 1-5).

Claims 6-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Land (USPAT 2298058) in view of Schmeder et al (US 2014/0233105 A1) and Matera et al (US 20100283957 A1) further in view of  Pratt (US 2005/0043793 A1).

Re claim 6, Land, Schmeder et al and Matera et al do not explicitly disclose wherein the optical article has a Blue Violet Cut (BVC) value of greater than or equal to 99%.
	However Pratt teaches these limitations in table 8.
Therefore it would have been obvious to one having ordinary skill in the art at the time the application was filed to modify the device of Land to include wherein the optical article has a Blue Violet Cut (BVC) value of greater than or equal to 99% as taught by Pratt for the predictable result of protection from ocularly damaging wavelength transmission (0007 Pratt).
	Re claim 7, Land, Schmeder et al and Matera et al do not explicitly disclose wherein the optical article has a Retinal Cell Apoptosis Reduction (RCAR) value of 100%.
However Pratt teaches these limitations in table 8 (since this has the same spectral values as those provided by the applicant it is inherent it would have the same spectral dependent properties).
Therefore it would have been obvious to one having ordinary skill in the art at the time the application was filed to modify the device of Land to include wherein the optical article has a Apoptosis Reduction (RCAR) value of 100% as taught by Pratt for the predictable result of protection from ocularly damaging wavelength transmission (0007 Pratt).
	Re claim 8, Land, Schmeder et al and Matera et al do not explicitly disclose wherein the optical article comprises a relative light transmission factor in the visible spectrum Tv (400 nm-460 nm) of less than 5%.
However Pratt teaches these limitations in table 8.
Therefore it would have been obvious to one having ordinary skill in the art at the time the application was filed to modify the device of Land to include the optical article comprises a relative light transmission factor in the visible spectrum Tv (400 nm-460 nm) of less than 5% as taught by Pratt for the predictable result of protection from ocularly damaging wavelength transmission (0007 Pratt).
	Re claim 9, Land, Schmeder et al and Matera et al do not explicitly disclose wherein the optical article comprises a relative light transmission factor in the visible spectrum Tv (470 nm-500 nm) of less than 10%.
However Pratt teaches these limitations in table 8.
Therefore it would have been obvious to one having ordinary skill in the art at the time the application was filed to modify the device of Land to include the optical article comprises a relative light transmission factor in the visible spectrum Tv (470 nm-500 nm) of less than 10% as taught by Pratt for the predictable result of protection from ocularly damaging wavelength transmission (0007 Pratt).
Re claim 10, Land, Schmeder et al and Matera et al do not explicitly disclose wherein the optical article comprises a relative light transmission factor in the visible spectrum Tv (570 nm-600 nm) of less than 10%,
However Pratt teaches these limitations in table 8.
Therefore it would have been obvious to one having ordinary skill in the art at the time the application was filed to modify the device of Land to include the optical article comprises a relative light transmission factor in the visible spectrum Tv (570 nm-600 nm) of less than 10% as taught by Pratt for the predictable result of protection from ocularly damaging wavelength transmission (0007 Pratt).
	Re claim 11, Land, Schmeder et al and Matera et al do not explicitly disclose wherein the optical article comprises a relative light transmission factor in the visible spectrum Tv (470 nm-500 nm and 570 nm-600 nm) of less than 10%.
However Pratt teaches these limitations in table 8.
Therefore it would have been obvious to one having ordinary skill in the art at the time the application was filed to modify the device of Land to include the optical article comprises a relative light transmission factor in the visible spectrum Tv (470 nm-500 nm and 570 nm-600 nm) of less than 10% as taught by Pratt for the predictable result of protection from ocularly damaging wavelength transmission (0007 Pratt).
	
Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R GREECE whose telephone number is (571)272-3711. The examiner can normally be reached 8-6 M-TH.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571) 272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES R GREECE/Primary Examiner, Art Unit 2872